CORRECTED OPINION
PER CURIAM.
By this appeal the appellant urges error in an administrative ruling of the respondent, revoking appellant’s certificate issued by the respondent, contrary to the recommendation at the conclusion of an informal hearing, pursuant to section 120.57(2), Fla.Stat. (1993). We reverse, finding no substantial competent evidence to support the respondent’s action of revocation and return the matter for sanctions in accordance with the recommendations at the conclusion of the informal hearing.
Reversed and remanded with directions.